(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    UNITED STATES FISH AND WILDLIFE SERVICE
            ET AL. v. SIERRA CLUB, INC.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 19–547.      Argued November 2, 2020—Decided March 4, 2021
The Environmental Protection Agency (EPA) proposed a rule in 2011 re-
  garding “cooling water intake structures” used to cool industrial equip-
  ment. 76 Fed. Reg. 22174. Because aquatic wildlife can become
  trapped in these intake structures and die, the Endangered Species
  Act of 1973 required the EPA to consult with the U. S. Fish and Wild-
  life Service (FWS) and National Marine Fisheries Service (NMFS) (to-
  gether, the Services) before proceeding. Following this required con-
  sultation, the Services prepare an official “biological opinion” (known
  as a “jeopardy” or “no jeopardy” biological opinion) addressing whether
  the agency’s proposal will jeopardize the existence of threatened or en-
  dangered species. 50 CFR §402.14(h)(1)(iv). Issuance of a “jeopardy”
  biological opinion here would require the EPA either to implement cer-
  tain alternatives proposed by the Services, to terminate the action al-
  together, or to seek an exemption. 16 U. S. C. §§1536(b)(4), (g), 1538(a).
  After consulting with the Services, the EPA made changes to its pro-
  posed rule, and the Services received the revised version in November
  2013. Staff members at NMFS and FWS soon completed draft biolog-
  ical opinions concluding that the November 2013 proposed rule was
  likely to jeopardize certain species. Staff members sent these drafts to
  the relevant decisionmakers within each agency, but decisionmakers
  at the Services neither approved the drafts nor sent them to the EPA.
  The Services instead shelved the draft opinions and agreed with the
  EPA to extend the period of consultation. After these continued dis-
  cussions, the EPA sent the Services a revised proposed rule in March
  2014 that differed significantly from the 2013 version. Satisfied that
  the revised rule was unlikely to harm any protected species, the Ser-
  vices issued a joint final “no jeopardy” biological opinion. The EPA
2           UNITED STATES FISH AND WILDLIFE SERV. v.
                       SIERRA CLUB, INC.
                            Syllabus

    issued its final rule that same day.
       Respondent Sierra Club, an environmental organization, submitted
    requests under the Freedom of Information Act (FOIA) for records re-
    lated to the Services’ consultations with the EPA. As relevant here,
    the Services invoked the deliberative process privilege to prevent dis-
    closure of the draft biological opinions analyzing the EPA’s 2013 pro-
    posed rule. The Sierra Club sued to obtain these withheld documents,
    and the Ninth Circuit held that the draft biological opinions were not
    privileged because even though labeled as drafts, the draft opinions
    represented the Services’ final opinion regarding the EPA’s 2013 pro-
    posed rule.
Held: The deliberative process privilege protects from disclosure under
 FOIA in-house draft biological opinions that are both predecisional
 and deliberative, even if the drafts reflect the agencies’ last views
 about a proposal. Pp. 5–11.
    (a) FOIA mandates the disclosure of documents held by a federal
 agency unless the documents fall within certain exceptions. 5 U. S.
 C. §552(b). One of those exceptions, the deliberative process privilege,
 shields from disclosure documents reflecting advisory opinions and de-
 liberations comprising the process by which the Government formu-
 lates decisions and policies. NLRB v. Sears, Roebuck & Co., 421 U. S.
 132, 150. The privilege aims to improve agency decisionmaking by en-
 couraging candor and blunting the chilling effect that accompanies the
 prospect of disclosure. The privilege distinguishes between predeci-
 sional, deliberative documents, which are exempt from disclosure, and
 documents reflecting a final agency decision and the reasons support-
 ing it, which are not. See Renegotiation Bd. v. Grumman Aircraft En-
 gineering Corp., 421 U. S. 168, 186. A document does not represent an
 agency’s final decision solely because nothing follows it; sometimes a
 proposal dies on the vine or languishes. What matters is if the agency
 treats the document as its final view and concludes the deliberative
 process by which governmental decisions and policies are formulated,
 giving the document “real operative effect.” See Sears, 421 U. S., at
 150, 160. Pp. 5–7.
    (b) The deliberative process privilege protects the draft biological
 opinions from disclosure because they reflect a preliminary view—not
 a final decision—about the EPA’s proposed 2013 rule. The adminis-
 trative context confirms that the draft opinions were subject to change
 and had no direct legal consequences. Because the decisionmakers
 neither approved the drafts nor sent them to the EPA, they are best
 described not as draft biological opinions but as drafts of draft biologi-
 cal opinions. While the drafts may have had the practical effect of pro-
 voking EPA to revise its rule, the privilege applies because the Ser-
 vices did not treat the drafts as final. Pp. 7–11.
                    Cite as: 592 U. S. ____ (2021)                   3

                               Syllabus

925 F. 3d 1000, reversed and remanded.

  BARRETT, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, ALITO, KAGAN, GORSUCH, and KAVANAUGH, JJ., joined.
BREYER, J., filed a dissenting opinion, in which SOTOMAYOR, J., joined.
                        Cite as: 592 U. S. ____ (2021)                                 1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–547
                                    _________________


  UNITED STATES FISH AND WILDLIFE SERVICE,
    ET AL., PETITIONERS v. SIERRA CLUB, INC.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                  [March 4, 2021]

   JUSTICE BARRETT delivered the opinion of the Court.
   The Freedom of Information Act (FOIA) requires that
federal agencies make records available to the public upon
request, unless those records fall within one of nine exemp-
tions. Exemption 5 incorporates the privileges available to
Government agencies in civil litigation, such as the deliber-
ative process privilege, attorney-client privilege, and attor-
ney work-product privilege. This case concerns the deliber-
ative process privilege, which protects from disclosure
documents generated during an agency’s deliberations
about a policy, as opposed to documents that embody or ex-
plain a policy that the agency adopts. We must decide
whether the privilege protects in-house drafts that proved
to be the agencies’ last word about a proposal’s potential
threat to endangered species. We hold that it does.
                            I
                            A
  In April 2011, the Environmental Protection Agency
(EPA) proposed a rule on the design and operation of “cool-
ing water intake structures,” which withdraw large vol-
2        UNITED STATES FISH AND WILDLIFE SERV. v.
                    SIERRA CLUB, INC.
                    Opinion of the Court

umes of water from various sources to cool industrial equip-
ment. EPA’s stated goal was to require industrial facilities
to use “the best technology available” for “minimizing ad-
verse environmental impact.” 76 Fed. Reg. 22174 (2011).
But it was unclear whether the proposed rule would achieve
that goal, at least when it came to aquatic wildlife. The
water withdrawn by these structures typically contains fish
and other organisms that can become trapped in the intake
system and die. If the EPA’s rule did not adequately guard
against this risk, it would jeopardize species protected un-
der the Endangered Species Act of 1973, 87 Stat. 884, 16
U. S. C. §1531 et seq.
   When an agency plans to undertake action that might
“adversely affect” a protected species, the agency must con-
sult with the U. S. Fish and Wildlife Service (FWS) and Na-
tional Marine Fisheries Service (NMFS) (together, “Ser-
vices”) before proceeding. See 16 U. S. C. §1536(a)(2); 50
CFR §§402.01–402.17 (2019).1 The goal of the consultation
is to assist the Services in preparing an official “biological
opinion” on whether the agency’s proposal will jeopardize
the continued existence of threatened or endangered spe-
cies. §402.14(g)(4). These opinions are known as “ ‘jeop-
ardy’ ”    or    “ ‘no   jeopardy’ ”    biological   opinions.
§402.14(h)(1)(iv), as amended, 84 Fed. Reg. 45017 (2019). If
the Services conclude that the action will cause “jeopardy,”
they must propose “reasonable and prudent alternatives” to
the action that would avoid harming the threatened spe-
cies. 16 U. S. C §1536(b)(3)(A); 50 CFR §402.14(h)(2). And
if a “jeopardy” biological opinion is issued, the agency must
either implement the reasonable and prudent alternatives,
terminate the action altogether, or seek an exemption from
the Endangered Species Committee.                  16 U. S. C.

——————
  1 The FWS and NMFS administer the statute on behalf of the Secre-

taries of Interior and Commerce, respectively. See 50 CFR §§17.11,
222.101(a), 402.01(b).
                 Cite as: 592 U. S. ____ (2021)            3

                     Opinion of the Court

§§1536(b)(4), (g), 1538(a).
   The EPA began informally consulting with the Services
about its proposed regulations on cooling water intake
structures in 2012, see 50 CFR §402.13, and it requested a
formal consultation in 2013, see §402.14. Throughout this
period, the Services and the EPA conducted meetings, held
conference calls, and exchanged emails and draft docu-
ments on the proposed rule and its potential effect on en-
dangered species.
   As a result of the consultation, the EPA made changes to
its proposed rule, and the Services received the revised ver-
sion in November 2013. Soon after, the Services tentatively
agreed to provide the EPA with draft biological opinions by
December 6, 2013, and final opinions by December 20, 2013.
See §402.14(g)(5) (requiring the Services to provide a “draft
biological opinion” to action agency upon request).
   Staff members at NMFS completed a draft biological
opinion on December 6, and staff members at FWS com-
pleted a draft on December 9. Both drafts concluded that
the proposed rule was likely to jeopardize certain species
and identified possible reasonable and prudent alternatives
that the EPA could pursue. Staff members sent the drafts
to the relevant decisionmakers within each Service and pre-
pared to circulate them to the EPA.
   But decisionmakers at the Services neither approved the
drafts nor sent them to the EPA. Instead, concluding that
“more work needed to be done,” the decisionmakers decided
to continue discussions with the EPA. App. 37, 58–59. The
EPA was still engaged in an internal debate about key ele-
ments of the rule, and the Services wanted a better grasp of
what the EPA proposed to do. So the Services shelved the
draft opinions and agreed with the EPA to extend the pe-
riod of consultation.
   Over the next several months, the Services and the EPA
continued to discuss the rule, and in March 2014, the EPA
sent the Services a proposed rule that differed significantly
4         UNITED STATES FISH AND WILDLIFE SERV. v.
                     SIERRA CLUB, INC.
                     Opinion of the Court

from the 2013 version. Satisfied that the revised rule was
unlikely to harm any protected species, the Services issued
a joint final “no jeopardy” biological opinion, thereby termi-
nating the formal consultation. See 50 CFR §402.14(m)(1),
as amended, 84 Fed. Reg. 45016. The EPA issued its final
rule that same day.
                              B
   Sierra Club, an environmental organization, later sub-
mitted FOIA requests for records related to the Services’
consultations with the EPA. The Services turned over thou-
sands of documents, but they invoked the deliberative pro-
cess privilege for others—including the draft biological
opinions analyzing the EPA’s 2013 proposed rule. The de-
liberative process privilege shields documents that reflect
an agency’s preliminary thinking about a problem, as op-
posed to its final decision about it. The Services asserted
that as drafts, the withheld documents were necessarily
nonfinal and therefore protected.
   Sierra Club sued the Services in the Northern District of
California, alleging that the withheld documents were sub-
ject to disclosure under FOIA. The District Court agreed
with Sierra Club, and the Ninth Circuit affirmed in part.
925 F. 3d 1000 (2019). As relevant here, it held that the
draft biological opinions were not privileged because even
though they were labeled as drafts, they represented the
Services’ final opinion that the EPA’s 2013 proposed rule
was likely to have an adverse effect on certain endangered
species.2 Judge Wallace dissented in part on the ground
that the drafts were part of the ongoing consultation pro-
cess rather than summaries of the Services’ final views.
   We granted certiorari. 589 U. S. ___ (2020).
——————
  2 The Ninth Circuit also concluded that several other draft documents,

including certain documents meant to accompany the draft biological
opinions and a March 2014 draft of reasonable and prudent alternatives,
were not privileged.
                 Cite as: 592 U. S. ____ (2021)            5

                     Opinion of the Court

                              II
                              A
   FOIA mandates the disclosure of documents held by a
federal agency unless the documents fall within one of nine
enumerated exemptions. See 5 U. S. C. §552(b). The fifth
of those exemptions protects “inter-agency or intra-agency
memorandums or letters that would not be available by law
to a party other than an agency in litigation with the
agency.” §552(b)(5). As the text indicates—albeit in a less-
than-straightforward way—this exemption incorporates
the privileges available to Government agencies in civil lit-
igation. That list includes the deliberative process privi-
lege, attorney-client privilege, and attorney work-product
privilege. See Department of Interior v. Klamath Water Us-
ers Protective Assn., 532 U. S. 1, 8 (2001).
   This case concerns the deliberative process privilege,
which is a form of executive privilege. To protect agencies
from being “forced to operate in a fishbowl,” EPA v. Mink,
410 U. S. 73, 87 (1973) (internal quotation marks omitted),
the deliberative process privilege shields from disclosure
“documents reflecting advisory opinions, recommendations
and deliberations comprising part of a process by which
governmental decisions and policies are formulated,”
NLRB v. Sears, Roebuck & Co., 421 U. S. 132, 150 (1975)
(internal quotation marks omitted). The privilege is rooted
in “the obvious realization that officials will not communi-
cate candidly among themselves if each remark is a poten-
tial item of discovery and front page news.” Klamath, 532
U. S., at 8–9. To encourage candor, which improves agency
decisionmaking, the privilege blunts the chilling effect that
accompanies the prospect of disclosure.
   This rationale does not apply, of course, to documents
that embody a final decision, because once a decision has
been made, the deliberations are done. The privilege there-
fore distinguishes between predecisional, deliberative doc-
uments, which are exempt from disclosure, and documents
6       UNITED STATES FISH AND WILDLIFE SERV. v.
                   SIERRA CLUB, INC.
                   Opinion of the Court

reflecting a final agency decision and the reasons support-
ing it, which are not. See Renegotiation Bd. v. Grumman
Aircraft Engineering Corp., 421 U. S. 168, 186 (1975). Doc-
uments are “predecisional” if they were generated before
the agency’s final decision on the matter, and they are “de-
liberative” if they were prepared to help the agency formu-
late its position. See Sears, 421 U. S., at 150–152; Grum-
man, 421 U. S., at 184–186, 190. There is considerable
overlap between these two prongs because a document can-
not be deliberative unless it is predecisional.
   It is not always self-evident whether a document repre-
sents an agency’s final decision, but one thing is clear: A
document is not final solely because nothing else follows it.
Sometimes a proposal dies on the vine. National Security
Archive v. CIA, 752 F. 3d 460, 463 (CADC 2014) (Ka-
vanaugh, J.). That happens in deliberations—some ideas
are discarded or simply languish. Yet documents discuss-
ing such dead-end ideas can hardly be described as reflect-
ing the agency’s chosen course. See Sears, 421 U. S., at
150–151. What matters, then, is not whether a document
is last in line, but whether it communicates a policy on
which the agency has settled.
   To decide whether a document communicates the
agency’s settled position, courts must consider whether the
agency treats the document as its final view on the matter.
See id., at 161. When it does so, the deliberative “process
by which governmental decisions and policies are formu-
lated” will have concluded, and the document will have
“real operative effect.” Id., at 150, 160 (internal quotation
marks omitted). In other words, once cited as the agency’s
final view, the document reflects “the ‘consummation’ of the
agency’s decisionmaking process” and not a “merely tenta-
tive” position. See Bennett v. Spear, 520 U. S. 154, 177–178
(1997) (discussing finality in context of obtaining judicial
review of agency action). By contrast, a document that
leaves agency decisionmakers “free to change their minds”
                     Cite as: 592 U. S. ____ (2021)                    7

                          Opinion of the Court

does not reflect the agency’s final decision. Grumman, 421
U. S., at 189–190, and n. 26.
                                   B
   The deliberative process privilege protects the draft bio-
logical opinions at issue here because they reflect a prelim-
inary view—not a final decision—about the likely effect of
the EPA’s proposed rule on endangered species.3
   We start with the obvious point that the Services identi-
fied these documents as “drafts.” A draft is, by definition, a
preliminary version of a piece of writing subject to feedback
and change. That is not to say that the label “draft” is de-
terminative. As we have explained before, a court must
evaluate the documents “in the context of the administra-
tive process which generated them.” Sears, 421 U. S., at
138. Here, though, the administrative context confirms
that the drafts are what they sound like: opinions that were
subject to change.
   Consider the regulatory process that generates a draft bi-
ological opinion. The governing regulation distinguishes
between draft and final biological opinions by separating
the steps at which each is produced. If the Services prepare
a biological opinion, they must “make available” to the ac-
tion agency—in this case, the EPA—a “draft” of that opin-
ion and generally may not issue the final opinion “while the
draft is under review’’ by the action agency. 50 CFR
§402.14(g)(5). This provision thus specifically contemplates
further review by the agency after receipt of the draft, and
with it, the possibility of changes to the biological opinion
after the Services send the agency the draft.4
——————
  3 Like the parties, we focus on the draft biological opinions. But the

logic applied to these drafts also applies to the other draft documents.
  4 Sierra Club contends that the regulations treat a “jeopardy” finding

as final, even though the opinion triggers a discussion of reasonable and
prudent alternatives. See 50 CFR §402.14(g)(5) (requiring the Services
8         UNITED STATES FISH AND WILDLIFE SERV. v.
                     SIERRA CLUB, INC.
                     Opinion of the Court

   Consistent with this understanding, the agreement be-
tween the Services and the EPA allowed for the possibility
of postcirculation changes. The Services were scheduled to
provide the EPA with draft copies of the biological opinions
on December 6 and final versions by December 20. If the
drafts were to be final and immune from change, there
would have been little reason to include a two-week period
between the Services’ circulation of the drafts and their
submission of the final product. The logical inference is
that the Services expected the EPA to provide comments
that they might incorporate into the final opinion.
   Sierra Club contends, though, that while these docu-
ments may have been called “drafts,” they were actually in-
tended to give the EPA a sneak peek at a conclusion that
the Services had already reached and were unwilling to
change. And Sierra Club says that the EPA responded ac-
cordingly: Once the EPA knew that a jeopardy opinion was
coming, it revised its proposed rule. Sierra Club insists that
the draft opinions thus had an “operative effect” on the EPA
and must be treated as final under our precedent. See
Sears, 421 U. S., at 160.
   Sierra Club misunderstands our precedent. While we
have identified a decision’s “real operative effect” as an in-
dication of its finality, that reference is to the legal, not
practical, consequences that flow from an agency’s action.

——————
to make a draft biological opinion available “for the purpose of analyzing
the reasonable and prudent alternatives”). As explained below, a critical
question is whether the Services treat a draft opinion as final. See infra,
at 9. So we do not foreclose the possibility that a draft biological opinion
is final because, for example, the Services have made clear that they
would not incorporate into that opinion responses made by the action
agency, as to reasonable and prudent alternatives or other matters. See
infra, at 9–10. We need not resolve that issue because, as we explain
below, the Services’ opinions in this case did not count even as drafts
under the regulation—they were merely drafts of draft biological opin-
ions.
                  Cite as: 592 U. S. ____ (2021)            9

                      Opinion of the Court

Ibid. (noting that the relevant memorandum has “real op-
erative effect” because it “permits litigation before the
Board”); id., at 159, n. 25 (comparing the “operative effect”
of the memorandum to that of a district court order). In this
regulatory scheme, a final biological opinion leads to “direct
and appreciable legal consequences” because it alters “the
legal regime to which the action agency is subject, author-
izing it” to take action affecting an endangered species “if
(but only if ) it complies with the prescribed conditions.”
Bennett, 520 U. S., at 178. That is not true of a draft bio-
logical opinion.
   To be sure, a draft biological opinion might carry a prac-
tical consequence if it prompts the action agency to change
its proposed rule. For example, the agency might adopt an
alternative approach that avoids jeopardizing an endan-
gered species. But many documents short of a draft biolog-
ical opinion could prompt an agency to alter its rule. An
agency might make changes in response to the Services’
views—or, for that matter, the views of the agency’s own
officials—at any stage of the consultation process. And
even Sierra Club does not contend that any email or mem-
orandum that has the effect of changing an agency’s course
constitutes a final administrative decision. That approach
would gut the deliberative process privilege.
    Sierra Club’s proposed effects-based test is therefore not
the right one. To determine whether the privilege applies,
we must evaluate not whether the drafts provoked a re-
sponse from the EPA but whether the Services treated them
as final.
   They did not. The drafts were prepared by lower-level
staff and sent to the Services’ decisionmakers for approval.
Sierra Club characterizes the drafts as polished documents
lacking only an autopen signature. But the determinative
fact is not their level of polish—it is that the decisionmak-
ers at the Services neither approved the drafts nor sent
them to the EPA. Instead, the decisionmakers concluded
10      UNITED STATES FISH AND WILDLIFE SERV. v.
                   SIERRA CLUB, INC.
                   Opinion of the Court

that “more work needed to be done” and extended the time
for consultation with the EPA. These documents, then, are
best described not as draft biological opinions but as drafts
of draft biological opinions. Sierra Club’s argument thus
fails on its own terms: Even assuming that a draft biological
opinion would have expressed the Services’ settled conclu-
sion, a draft of a draft is a far cry from an “agency decision
already made.” Grumman, 421 U. S., at 184.
   It is true, as Sierra Club emphasizes, that the staff rec-
ommendations proved to be the last word within the Ser-
vices about the 2013 version of the EPA’s proposed rule.
But that does not change our analysis. The recommenda-
tions were not last because they were final; they were last
because they died on the vine. See Sears, 421 U. S., at 151,
n. 18 (“[C]ourts should be wary of interfering” with drafts
that “do not ripen into agency decisions”). Further consul-
tation with the Services prompted the EPA to alter key fea-
tures of its 2013 proposal, so there was never a need for the
Services to render a definitive judgment about it. The opin-
ion that came to fruition was the Services’ joint “no jeop-
ardy” opinion about the 2014 version of the EPA’s proposed
rule. The staff recommendations were thus part of a delib-
erative process that worked as it should have: The Services
and the EPA consulted about how the rule would affect
aquatic wildlife until the EPA settled on an approach that
would not jeopardize any protected species.
   Sierra Club warns that ruling against it here would per-
mit the Services to stamp every document “draft,” thereby
protecting even final agency decisions and creating “ ‘secret
[agency] law.’ ” Id., at 153. It is true that a draft document
will typically be predecisional because, as we said earlier,
calling something a draft communicates that it is not yet
final. But determining whether an agency’s position is final
for purposes of the deliberative process privilege is a
functional rather than formal inquiry. If the evidence es-
                    Cite as: 592 U. S. ____ (2021)                  11

                         Opinion of the Court

tablishes that an agency has hidden a functionally final de-
cision in draft form, the deliberative process privilege will
not apply. The Services, however, did not engage in such a
charade here.
                       *     *    *
  The deliberative process privilege protects the draft bio-
logical opinions from disclosure because they are both
predecisional and deliberative. We reverse the contrary
judgment of the Court of Appeals and remand the case for
further proceedings consistent with this opinion.5

                                                     It is so ordered.




——————
  5 We agree with the parties that the District Court must determine on

remand whether any parts of the documents at issue are segregable. See
5 U. S. C. §552(b) (Agencies must disclose “[a]ny reasonably segregable
portion” of a document containing some exempt information);
§552(a)(4)(B); NLRB v. Sears Roebuck & Co., 421 U. S. 132, 161, n. 27
(1975).
                  Cite as: 592 U. S. ____ (2021)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19–547
                          _________________


  UNITED STATES FISH AND WILDLIFE SERVICE,
    ET AL., PETITIONERS v. SIERRA CLUB, INC.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                         [March 4, 2021]

   JUSTICE BREYER, with whom JUSTICE SOTOMAYOR joins,
dissenting.
   Because the word “draft” may here prove misleading, it
should help the reader understand my argument if he or
she keeps in mind three different but related kinds of docu-
ments: “Final Biological Opinions,” “Draft Biological Opin-
ions,” and “Drafts of Draft Biological Opinions.” A Final
Biological Opinion, as its name suggests, embodies a final
agency decision, for example, a decision by the Services that
a proposed Environmental Protection Agency (EPA) action
will jeopardize an endangered species. We all agree, I be-
lieve, that a Final Biological Opinion is not deliberative and
that Exemption 5 of the Freedom of Information Act (FOIA)
does not protect it from disclosure. I also agree with the
Court about the third kind of document, a Draft of a Draft
Biological Opinion. That kind of document normally is not
final. It normally is deliberative. And Exemption 5 nor-
mally protects it from disclosure.
   But what about the second kind of document, a Draft Bi-
ological Opinion? Does it normally set forth a “final” Ser-
vices view, or is it normally a “deliberative” document? I
agree with the Court that whether a document is “final” or
“deliberative” primarily depends upon its “function[ ]”
within an agency’s decision-making process. Ante, at 10;
see also NLRB v. Sears, Roebuck & Co., 421 U. S. 132, 138
2       UNITED STATES FISH AND WILDLIFE SERV. v.
                   SIERRA CLUB, INC.
                   BREYER, J., dissenting

(1975) (“[T]he function of the documents” and “the context
of the administrative process which generated them” is
“[c]rucial” to understanding whether the deliberative pro-
cess privilege applies). I believe that, in the context before
us, the Services’ Draft Biological Opinions reflect “final” de-
cisions regarding the “jeopardy” the EPA’s then-proposed
actions would have caused. Hence, they would normally
fall outside, not within, Exemption 5.
   Five features of the Draft Biological Opinion lead me to
this conclusion. First, literally speaking, a Draft Biological
Opinion is a “final” document with respect to its content.
That is in fact the key difference between a Draft Biological
Opinion and a Draft of a Draft Biological Opinion. If fur-
ther deliberation about the draft’s content is likely, the doc-
ument is not a Draft Biological Opinion. It is a Draft of a
Draft. I recognize that in principle a Service might change
its mind about the content of even the most final of Draft
Biological Opinions. It might then prepare a new Draft Bi-
ological Opinion. But, in principle, a Service could also
change its mind about a Final Biological Opinion, with-
drawing a Final Biological Opinion already issued and sub-
stituting a new one in its place. See, e.g., Oregon Natural
Resources Council v. Allen, 476 F. 3d 1031, 1032 (CA9 2007)
(Fish and Wildlife Service “voluntarily reinitiated consulta-
tion . . . [and] withdrew its favorable Biological Opinion”);
see also 50 CFR §402.16 (2019) (requiring the Services to
reinitiate consultation in specified circumstances, including
when “new information reveals effects of the action that
may affect listed species or critical habitat in a manner or
to an extent not previously considered”). The mere possi-
bility of a future change does not alter the finality, or the
final effect, of the original document.
   Second, a Final Biological Opinion and a Draft Biological
Opinion finding jeopardy serve the same functions within
the formal administrative process. Both explain the Ser-
vices’ findings. Both set forth “reasonable and prudent”
                  Cite as: 592 U. S. ____ (2021)            3

                     BREYER, J., dissenting

modifications or alternatives. 16 U. S. C. §1536(b)(3)(A).
And both have substantially the same effect on the EPA
(the action agency in this case). In response to both docu-
ments, the EPA has essentially four options: It can drop the
proposed action; it can accept the proposed modifications; it
can take the proposed action and potentially expose itself to
considerable penalties, or it can seek a Cabinet-level ex-
emption. See National Assn. of Home Builders v. Defenders
of Wildlife, 551 U. S. 644, 652 (2007); see also §§1536(b)(4),
(g); 50 CFR §402.15; U. S. Fish and Wildlife Service, Con-
sultations | Frequently Asked Questions (June 10, 2020),
https://www.fws.gov/endangered/         what-we-do/faq.html.
The EPA could also, of course, propose a new course of ac-
tion embodying modifications not proposed by the Ser-
vices—possibly generating a new consultation—but that is
just as true of a Final Biological Opinion. See ibid. (noting
that an agency can always choose to alter its proposed ac-
tion).
   A Draft Biological Opinion differs from a Final Biological
Opinion in only one way that matters. The Services must
make the Draft Biological Opinion available to the EPA be-
fore it issues a Final Biological Opinion.           50 CFR
§402.14(g)(5). It then continues its consultation with the
EPA but not with an eye toward changing the Services’ en-
vironmental analysis or conclusions. Rather, the negotia-
tions are designed to find less damaging alternatives to the
original EPA-proposed action. See ibid. (allowing the ac-
tion agency to request the Draft Biological Opinion “for the
purpose of analyzing the reasonable and prudent alterna-
tives”). If the agencies find suitable alternatives, the EPA
will then publicly adopt those alternatives, and the process
will culminate in a Final Biological Opinion finding no jeop-
ardy.
   The function of a Draft Biological Opinion finding jeop-
ardy then is much the same as that of a Final Biological
4       UNITED STATES FISH AND WILDLIFE SERV. v.
                   SIERRA CLUB, INC.
                   BREYER, J., dissenting

Opinion finding jeopardy. Transmitting the Draft Biologi-
cal Opinion to the EPA simply allows the EPA to make its
choice before a Final Biological Opinion issues. See ibid.
   Third, agency practice shows that the Draft Biological
Opinion, not the Final Biological Opinion, is the document
that informs the EPA of the Services’ conclusions about
jeopardy and alternatives and triggers within the EPA the
process of deciding what to do about those conclusions.
Amici tell us without contradiction that “out of 6,829 formal
consultations” between 2008 and 2015, the Fish and Wild-
life Service “issued a [Final Biological Opinion finding] jeop-
ardy” “only twice.” Brief for Center for Biological Diversity
et al. as Amici Curiae 22–23. If a Final Biological Opinion
is discoverable under FOIA, as all seem to agree it is, why
would a Draft Biological Opinion, embodying the same Ser-
vice conclusions (and leaving the EPA with the same four
choices), not be?
   Fourth, permitting discovery of Draft Biological Opinions
under FOIA is unlikely to chill frank discussion within a
Service because the Services’ staff are already aware that
these Drafts may well be made public. And for good reason.
When a private party prompts the agency action under re-
view, say, by seeking an EPA permit, regulations require
the Service to make the Draft Biological Opinion available
to the private applicant, removing the Draft Biological
Opinion from Exemption 5’s protection. See 50 CFR
§402.14(g)(5) (requiring disclosure of Draft Biological Opin-
ions to private applicants if requested); see also Department
of Interior v. Klamath Water Users Protective Assn., 532
U. S. 1, 4–5 (2001) (documents exchanged between agency
and third party not covered by Exemption 5 because they
are no longer inter-agency or intra-agency communica-
tions). To hold that Draft Biological Opinions are discover-
able when a private party seeks an EPA permit but not
when, as here, the EPA seeks to write a generally applica-
ble rule that governs private party conduct seems highly
                 Cite as: 592 U. S. ____ (2021)            5

                     BREYER, J., dissenting

anomalous.
   Even where there is no private applicant, the evaluating
agencies have a long history of disclosing Draft Biological
Opinions to the public. See, e.g., App. 93–98, 102–104 (dis-
cussing timing of Draft Biological Opinion disclosure); see
also id., at 93–98 (discussing roll-out plan and public talk-
ing points for Draft Biological Opinion); Supp. Record in
No. 17–16560 (CA9), pp. 164–199 (citing additional exam-
ples of public disclosure of Draft Biological Opinions); L.
Schiffer, National Oceanic and Atmospheric Admin., Guide-
lines for Compiling an Agency Administrative Record 10
(Dec. 21, 2012), https://www.gc.noaa.gov/documents/2012/
AR_Guidelines_122112-Final.pdf (“Final draft documents
with independent legal significance, such as final draft en-
vironmental impact statements, . . . will not be flagged for
potential listing on the agency’s Privilege Log” (emphasis in
original)). The EPA too may well release a Service’s Draft
Biological Opinion. See App. 96 (“EPA [Office of Water] has
a track record of putting these drafts on their docket which
then show up on regulations.gov”); see also id., at 95 (“I
agree that it is likely that EPA will put this draft on their
docket”).
   Fifth, legal consequences flow from the Services’ comple-
tion of a Draft Biological Opinion. The Services’ regulations
state that “[i]f requested, the Service shall make available
to the Federal agency [i.e., the EPA] the draft biological
opinion for the purpose of analyzing the reasonable and
prudent alternatives.” 50 CFR §402.14(g)(5). Once the
Draft Biological Opinion is under review at the EPA, the
Services may not issue a Final Biological Opinion prior to
the specified deadline. Ibid. Moreover, as explained, Draft
Biological Opinions, like Final Biological Opinions, limit
the EPA’s set of available options. Cf. Bennett v. Spear, 520
U. S. 154, 178 (1997) (holding that a Final Biological Opin-
ion has “legal consequences,” even though the action agency
6       UNITED STATES FISH AND WILDLIFE SERV. v.
                   SIERRA CLUB, INC.
                   BREYER, J., dissenting

is not legally obligated to accept the opinion’s recommenda-
tions or conclusions, because the opinion “alter[s] the legal
regime to which the action agency is subject”). Why, then,
would these same consequences (together with the other
factors mentioned above) not also place Draft Biological
Opinions outside Exemption 5’s protection?
   In sum, the likely finality of a Draft Biological Opinion,
its similarity to a Final Biological Opinion, the similar pur-
poses it serves, the agency’s actual practice, the anomaly
that would otherwise exist depending upon the presence or
absence of a private party, and the presence of at least some
regulation-based legal constraints—convince me that a
Draft Biological Opinion would not normally enjoy a delib-
erative privilege from FOIA disclosure.
   The question remains whether the particular documents
at issue here are Draft Biological Opinions or Drafts of
Draft Biological Opinions. As the majority points out, there
are reasons to believe some of them may be the latter. See
ante, at 7, n. 4, 9. The National Marine Fisheries Service’s
documents contain highlighting and editing marks reflec-
tive of a work-in-progress. But the Fish and Wildlife Ser-
vice documents do not, and the record indicates they may
have been complete but for a final signature. See App. 105.
Given the fact-intensive nature of this question, I would re-
mand to allow the Court of Appeals to determine just how
much work was left to be done. If the court determines that
the documents are merely Drafts of Draft Biological Opin-
ions, I agree with the majority that a segregability analysis
would be appropriate.
   For these reasons, with respect, I dissent.